[Cite as State ex rel. Brooks v. Miller, 2015-Ohio-3755.]
                             STATE OF OHIO, BELMONT COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT


STATE EX REL. KEITH BROOKS,                          )      CASE NO. 15 BE 39
                                                     )
        PETITIONER,                                  )
                                                     )
VS.                                                  )      OPINION AND
                                                     )      JUDGMENT ENTRY
MICHELLE MILLER, WARDEN,                             )
BELMONT CORRECTIONAL                                 )
INSTITUTION,                                         )
                                                     )
        RESPONDENT.                                  )


CHARACTER OF PROCEEDINGS:                                   Petition for Writ of Habeas Corpus.


JUDGMENT:                                                   Denied.

APPEARANCES:
For Petitioner:                                             Keith Brooks, pro se
                                                            #A664-138
                                                            Belmont Correctional Institution
                                                            P.O. Box 540
                                                            St. Clairsville, Ohio 43950

For Respondent:                                             Atty. Michael DeWine
                                                            Attorney General of Ohio
                                                            Atty. Jerri L. Fosnaught
                                                            Asst. Atty General of Ohio
                                                            Criminal Justice Section
                                                            150 East Gay Street, 16th Floor
                                                            Columbus, Ohio 43215

JUDGES:
Hon. Carol Ann Robb
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                            Dated: September 11, 2015
[Cite as State ex rel. Brooks v. Miller, 2015-Ohio-3755.]
PER CURIAM.


        {¶1}     Petitioner Keith Brooks (“Petitioner”) filed a petition for a writ of habeas
corpus on June 22, 2015, seeking his immediate release from Belmont Correctional
Institution in Belmont County, Ohio. In response to the petition, Respondent Michelle
Miller has filed a motion to dismiss. 7/22/15 Motion to Dismiss.
        {¶2}     Petitioner was indicted in August 2014 by the Mahoning County Grand
Jury for deception to obtain dangerous drugs, a violation of R.C. 2925.22(A)(B)(2)(b),
a third-degree felony and illegally processing drug documents in violation of R.C.
2925.23(B)(1)(F)(1), a fourth-degree felony. In October 2014, Petitioner pled guilty to
those indicted offenses. As part of the plea agreement, the state recommended a 9
month aggregate sentence. It suggested that Petitioner receive 9 months for each
offense and those sentences run concurrent.
        {¶3}     The Mahoning County Common Pleas Court did not follow the
recommendation.          Instead, it sentenced Petitioner to 24 months for deception to
obtain dangerous drugs and 12 months for illegally processing drug documents. It
ordered the sentences to run concurrently. Thus, Petitioner received an aggregate
sentence of 24 months.
        {¶4}     Petitioner did not appeal his conviction or sentence.
        {¶5}     In his habeas corpus petition, Petitioner claims the Mahoning County
Common Pleas Court lacked subject matter jurisdiction over his case. There are two
specific decipherable arguments in his petition. First, he contends the effective date
of the statutes under which he was convicted occurred after the alleged wrongful
acts. Second, he asserts the common pleas court does not have jurisdiction over
felonies, only misdemeanors. He cites this court to R.C. 2931.02 and the Ohio
Constitution.
        {¶6}     The general law of habeas corpus is that a petitioner is only entitled to
relief if he can show he has no adequate remedy at law. Agee v. Russell, 92 Ohio
St.3d 540, 544, 751 N.E.2d 1043 (2001). The arguments Petitioner are asserting
could have been raised in a direct appeal giving him an adequate remedy-at-law.
Therefore, he is not entitled to habeas corpus relief.
                                                                                     -2-

      {¶7}   There is a narrow exception to the adequate-remedy-at-law element
considered for habeas corpus relief: the situation in which the trial court patently and
unambiguously lacked jurisdiction. Smith v. Bradshaw, 109 Ohio St. 3d 50, 2006–
Ohio–1829, 845 N.E.2d 516, ¶ 10; State ex rel. Steele v. Robinson, 4th Dist. No.
12CA3359, 2013–Ohio–3541. When the court lacks jurisdiction, the Petitioner may
raise the claim by a petition for habeas corpus, even if the error could have been
raised on appeal.
      {¶8}   Petitioner’s argument that the Mahoning County Common Pleas Court
patently and unambiguously lacked jurisdiction fails.
      {¶9}   As to the effective date of statute argument, as stated above, Petitioner
was indicted and pled guilty to violations of R.C. 2925.22 and R.C. 2925.23. The
violations of these statutes occurred on or about July 28, 2014. Both statutes were
first enacted in 1975. The most recent amendment to R.C. 2925.22 became effective
on September 20, 2008. The most recent amendment to R.C. 2925.23 became
effective on May 17, 2006.     Both statutes were in effect at the time the alleged
violations occurred.
      {¶10} As to the jurisdictional argument, R.C. 2931.03 states, “The court of
common pleas has original jurisdiction of all crimes and offenses, except in cases of
minor offenses the exclusive jurisdiction of which is vested in courts inferior to the
court of common pleas.” The Ohio Supreme Court has explained, “The Court of
Common Pleas is, by Section 2931.03, Revised Code, given original jurisdiction in
felony cases. The felony jurisdiction is invoked by the return of a proper indictment by
the grand jury of the county.” Click v. Eckle, 174 Ohio St. 88, 89, 186 N.E.2d 731
(1962). See also, State ex rel. Pruitt v. Donnelly, 129 Ohio St. 3d 498, 2011-Ohio-
4203, 954 N.E.2d 117, ¶ 2 (felony case asking for conviction and sentence to be
vacated, Ohio Supreme Court stated pursuant to R.C. 2931.03 common pleas court
has jurisdiction over criminal proceedings); Jimison v. Wilson, 106 Ohio St. 3d 342,
2005-Ohio-5143, 835 N.E.2d 34, ¶ 11 (citing the Ohio Constitution, Article IV, Section
4 for the position that the common pleas courts have general subject-matter
                                                                              -3-

jurisdiction over crimes and offenses committed by adults).   For those reasons,
Petitioner’s second argument fails.
      {¶11} Respondent’s motion to dismiss is granted.
      {¶12} Costs taxed against Petitioner. Final order. Clerk to serve notice as
provided by the Civil Rules.



                                             ______________________________
                                             JUDGE CAROL ANN ROBB

                                             ______________________________
                                             JUDGE GENE DONOFRIO

                                             ______________________________
                                             JUDGE MARY DeGENARO